Name: Council Regulation (EEC) No 1388/86 of 12 May 1986 on the suspension of the import of certain agricultural products originating in certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade
 Date Published: nan

 13 . 5 . 86 Official Journal of the European Communities No L 127/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1388/86 of 12 May 1986 on the suspension of the import of certain agricultural products originating in certain third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission , Whereas, following the accident which occurred in the nuclear power plant at Chernobyl and the release into the atmosphere of radioactive material , fall-out from which has been detected in Europe, some Member States have taken steps to prohibit or control imports from third countries in the contaminated area, the aim being to ensure the safety of consumers ; Whereas it is appropriate that Community measures be taken to preserve the unity of the Common Market and prevent deflections of trade within the Community, without prejudice to the retention of national measures already taken ; Whereas it is therefore appropriate to suspend, on a temporary basis , imports of certain agricultural products originating in third countries which have been contami ­ nated by radioactive fall-out, account being taken of the seriousness of the situation according to the geographical location of those countries ; Whereas, in order to make it easier to adopt rules of application and to make any necessary adjustments, provi ­ sion should be made for a simplified procedure ; Whereas the need to maintain or to repeal the measures provided for by this Regulation should be re-examined in the light of information which becomes available con ­ cerning the levels of radioactivity on land and in water in the third countries concerned, Article 2 The suspension of imports provided for in Article 1 shall also apply to the products referred to therein for which an import licence, whether or not it provides for advanced fixing of the levy, is presented. Article 3 Without prejudice to Community provisions which might be adopted at a later date, in particular pursuant to Article 4, this Regulation shall in no way adversely affect the validity of national decisions prohibiting or suspending imports taken pursuant to Article 16 of Regulation (EEC) No 1 765/82 ('), Article 21 of Regulation (EEC) No 288/82 (2) or Article 11 of Regulation (EEC) No 3420/83 (3) with regard either to products or to third States not covered by this Regulation . Member States shall inform the Commission at the earliest opportunity of any decisions taken . Article 4 Detailed rules for the application of this Regulation , which may include in particular additions to, or deletions from, the list in the Annex or the list of countries contained in Article 1 , and the conditions to which imports may be made subject, shall be adopted according to the procedure provided for in Article 30 of Regulation (EEC) No 804/68 (4) or, where the case arises, in corre ­ sponding Articles of other Regulations on the common organization of agricultural markets . As regards the products not covered by a common organ ­ ization of the markets, the measures referred to above shall be adopted respectively as follows :  for the livestock sector, according to the procedure provided for in Article 27 of Regulation (EEC) No 805/68 Q, the management committee set up by this Regulation having the necessary powers, HAS ADOPTED THIS REGULATION : Article 1 Imports of those products listed in the Annex originating in Bulgaria, Czechoslavakia, Hungary, Poland, Romania, the Soviet Union and Yugoslavia are hereby suspended. (') OJ No L 195, 5 . 7 . 1982, p. 1 . (2) OJ No L 35, 9 . 2 . 1982, p. 1 . 3 OJ No L 346, 8 . 12 . 1983, p. 6 . (4) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 148 , 28 . 6 . 1968 , p . 24. No L 127/2 Official Journal of the European Communities 13 . 5 . 86 By 20 May 1986, the Commission will submit to the Council a report on the development of the situation , accompanied, should the need arise, by appropriate proposals .  for the plant sector, according to the procedure provided for in Article 33 of Regulation (EEC) No 1035/72 ('), the management committee set up by this Regulation having the necessary powers,  for the fisheries sector, according to the procedure provided for in Article 33 of Regulation (EEC) No 3796/81 (2), the management committee set up by this Regulation having the necessary powers . Article 5 This Regulation shall apply until 31 May 1986 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1986 . For the Council The President W. F. van EEKELEN (1 ) OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 379 , 31 . 12 . 1981 , p. 1 . 13 . 5 . 86 Official Journal of the European Communities No L 127/3 ANNEX List of products referred to in Article 1 CCT heading No 01.01 01.04 01.05 01.06 A 01.06 C Live horses, asses, mules and ninnies Live sheep and goats Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls Other live animals : domestic rabbits and others Meat and edible meat offals (excluding that covered by Directive 72/462/EEC) Frogs ' legs Fresh water fish and fish roes Crustaceans and molluscs :  crabs and freshwater crayfish  snails other than sea snails Milk and fresh dairy products Fresh vegetables (including potatoes) Fresh fruit ex Chapter 2 ex 02.04 C I 03.01 A ex 03.03 A III 03.03 B III 04.01 07 08